Case 5:18-cv-00555-XR Document 256-20 Filed 08/21/20 Page 1 of 12




           Ex. R
                         Case 5:18-cv-00555-XR Document 256-20 Filed 08/21/20 Page 2 of 12
                                  DEPARTMENT OF THE JUSTICE
               BUREAU OF ALCOHOL, TOBACCO, FIREARMS AND EXPLOSIVES
                       Denial Enforcement and NICS Intelligence Branch
                                    Phone: (304) 616-4200     Fax: (866) 561-2048
                                                      Print Date: December 29, 2019



                                          Warning: This referral should NOT be sent to the field.

    Buyer Name: KEITH THOMAS KINNUNEN                                                                            NTN: 1D0HXLZ



                                                                                  FFL Id: 575439019F41424
  Date Of Birth:                             Sex: Male
                                           Race: White                 FBI Created Date: 05/18/2009 03 :49 PM
           SSN:-
         Height: 5 Ft. 09 In.            Weight: 160 Lbs.                         SFL ID:
        Address:                                                        FBI Denied Date: 05/22/2009 01:32 PM
                                                                                   Region: 12               State Of Purchase: TX
            City:
                                                                           Purpose Code       Description
           State:                            Zip:
Address Source:                                                                       02 _ Sale of a Long Gun
    State of Res: TX     Country of Residence:
                                                                            Dealer Name: WINCHESTER GALLERY
 County of Res:
                                                                           License Name: WINCHESTER GALLERY, INC
          Phone:                            Fax:
 Place Of Birth: ARIZONA                                                         Address: 6054 E LANCASTER

     Misc Id No:                                                                      City: FORT WORTH

  Misc Id Type:                                                                      State:    TX                        Zip: 76112
Retrieval Code / Description 99                                                     Phone: 8174969391                    Fax: 8175070215
All Denials that DO NOT require a firearm retrvl




  Page       1 of 8                 ************ For Official Use Only*************




                                                                                                                               USA00023966
                      Case 5:18-cv-00555-XR Document 256-20 Filed 08/21/20 Page 3 of 12
                                  DEPARTMENT OF THE JUSTICE
             BUREAU OF ALCOHOL, TOBACCO, FIREARMS AND EXPLOSIVES
                     Denial Enforcement and NICS Intelligence Branch
                                    Phone: (304) 616-4200     Fax: (866) 561-2048
                                                      Print Date: December 29, 2019



                                          Warning: This referral should NOT be sent to the field.

   Buyer Name: KEITH THOMAS KINNUNEN                                                                          NTN: 1D0HXLZ




Denied Number             Database     Prohibited Category                                 Criminal History

461821LB8                 III           A2 - 18 USC 922 (n) Under
                                        Indictment/Information




        Denial Status: NOT REFERRED
                                               l·MGQiiHMHl::M!H,i        Field Division: Dallas

   Qualifying Criteria: 39 Nl-Under Indictment/Information Filed           Field Office: FORT WORTH

                                                      DECISION NOTES
JT Miller 05/20/2009
TX Northern Distr
Subject was placed under indictment.
Date of indictment was: 03/18/2009
Charge was: aggravated assault deadly weapon



                                     11M@i1Mi&i1@4·Jl·M,!::M,iiffiHl::M!H,4
                                For additional information, please contact the US State Dept.
   State Dept Suspect?:     N

      Research Analyst:                                                      Research Date:




____________l 1M@i1Mi&i1Mii4M,'iiiiffii·ll,,fi!t·l,•--------------
                            For additional information, please contact the US Secret Service.
        USSS Suspect?: N
      Research Analyst:                                                       Research Date:




 Page       2 of 8                  ************ For Official Use Only*************




                                                                                                                      USA00023967
                         Case 5:18-cv-00555-XR Document 256-20 Filed 08/21/20 Page 4 of 12
                                  DEPARTMENT OF THE JUSTICE
               BUREAU OF ALCOHOL, TOBACCO, FIREARMS AND EXPLOSIVES
                       Denial Enforcement and NICS Intelligence Branch
                                    Phone: (304) 616-4200     Fax: (866) 561-2048
                                                      Print Date: December 29, 2019



                                          Warning: This referral should NOT be sent to the field.

    Buyer Name: KEITH THOMAS KINNUNEN                                                                          NTN: 1D0HXLZ


_________________l-i=ili-l::i::ii,411___________________
05/18/2009 15:52:31 -- FRAMENC
delay record partial
ntn inquiry 1
The Brady Transfer Date is: Friday May 22, 2009


05/19/2009 14:37:04 -- SKINNERRL
COMMENTS/
Based on descriptors hit in III match FBI/461821LB8-SID/AZ14072128, there are no disqualifiers for SID/AZ14072128; hit in III also
match SID/TX08283706, possible disqualifier per Federal Prohibitor 1:

 EVENT CYCLE 1
  TRACKING NUMBER 9132860560
  ARREST DATE     12-03-2008
  TYPE       ADULT
  AGENCY        TX2201200 - FORT WORTH PD
  NAME         KINNUNEN,KEITH T

     TRACKING SUFFIX         A00l

     OFFENSE DATA
      AGENCY ID NUMBER 0837201
      AGENCY CASE NUMBER 080140728
      OFFENSE AGENCY     TX2201200 - FORT WORTH PD
      OFFENSE       AGG ASSL T W/DEADLY WEAPON
      CITATION      PC 22.02(a)(2)
      OFFENSE DESC     AGG ASSLT W/DEADLY WEAPON
      LEVEL DEGREE     FELONY - 2ND DEGREE
      DISPOSITION     HELD
      DISPOSITION DATE 12-03-2008
      REFERRED       TX2201200 - FORT WORTH PD

     NO PROSECUTION DATA AVAILABLE

     NO COURT DATA AVAILABLE

NTN INQUIRY=prior transactions
IAFIS RESULTS=DOA 12/03/2008 listed w/o dispo
NCIC RESUL TS=na
VAF RE SULTS=na
ATFRDD RESULTS=no hits
DDF RESULTS=file found for FBI/461821LB8 but nothing on file for DOA 12/03/2008
WEBSITE RESUL TS=no website for Tarrant Co, Texas




  Page       3 of 8                 ************ For Official Use Only*************




                                                                                                                              USA00023968
                        Case 5:18-cv-00555-XR Document 256-20 Filed 08/21/20 Page 5 of 12
                                  DEPARTMENT OF THE JUSTICE
              BUREAU OF ALCOHOL, TOBACCO, FIREARMS AND EXPLOSIVES
                      Denial Enforcement and NICS Intelligence Branch
                                    Phone: (304) 616-4200    Fax: (866) 561-2048
                                                     Print Date: December 29, 2019



                                         Warning: This referral should NOT be sent to the field.

    Buyer Name: KEITH THOMAS KINNUNEN                                                                     NTN: 1D0HXLZ


                                                 ia=U+l::i::ii,iiii·l,iii
Calling Tarrant Co DA 817-884-1620 for dispo/indictment
Status open


05/19/2009 14:52:12 -- SKINNERRL
COMMENTS/
Called Tarrant Co DA 817-884-1620 and spoke w/Janet who said the subject was Indicted on March 18, 2009 for DOA 12/03/2008 AGG
ASSLT W/DEADLY WEAPON. Janet said the next court date is scheduled for May 26, 2009

Based on the Felony Indictment, this NTN is DENY per Federal Prohibitor 1
Did not forward -no hard copy of the Indictment

05/19/2009 14:55:46 -- SKINNERRL
FFL/Appellant Notified has been set for NTN lD0HXLZ
NTN Status: Denied
Called FFL, David verified FFL ID, advised NTN is DENY
No firearm transferred
NTN Inq-other NTN, completed

05/22/2009 13:32:39 -- SKINNERRL
COMMENTS/
SUBJECT CALLED TO QUESTION WHY HE WAS DENIED. I WAS GIVING HIM THE NICS APPEAL SERVICES TEAM
INFORMATION AND ADDRESS AND LOST CONTACT WITH THE SUBJECT. IT SOUNDED LIKE HE WAS USING A CELL
PHONE AND CONTACT WAS LOST




LL011D0HXLZ00320000
                                                   iiil44+HMl·&ii
WVNICS000
THIS NCIC INTERSTATE IDENTIFICATION INDEX RESPONSE IS THE RESULT OF YOUR
INQUIRY ON NAM/KINNUNEN,KEITH THOMAS SEX/M RAC/W DOB/19761126
 SOC/601083213 PUR/F
NAME                FBI NO. INQUIRY DATE
KINNUNEN,KEITH THOMAS        461821LB8  2009/05/18

SEX RACE BIRTH DATE HEIGHT WEIGHT EYES HAIR PHOTO
M W 1976/11/26 508 157 HAZ BRO N

BIRTHPLACE
ARIZONA

FINGERPRINT CLASS         PATTERN CLASS




  Page       4 of 8                ************ For Official Use Only*************




                                                                                                                        USA00023969
                     Case 5:18-cv-00555-XR Document 256-20 Filed 08/21/20 Page 6 of 12
                             DEPARTMENT OF THE JUSTICE
             BUREAU OF ALCOHOL, TOBACCO, FIREARMS AND EXPLOSIVES
                     Denial Enforcement and NICS Intelligence Branch
                               Phone: (304) 616-4200    Fax: (866) 561-2048
                                                Print Date: December 29, 2019



                                    Warning: This referral should NOT be sent to the field.

    Buyer Name: KEITH THOMAS KINNUNEN                                                         NTN: 1D0HXLZ



           WU WU WU WU RS AU WU WU LS LS
                                           ;;;;;;+HMl·IBM·l,41
           LS RS WUWU      WUWU


ALIAS NAMES
KINNUNEN,KEITH T

SCARS-MARKS-
TATTOOS   SOCIAL SECURITY MISC NUMBERS
TAT ABDOM -            AF-601083213
TAT CHEST

IDENTIFICATION DATA UPDATED 2008/12/03

THE CRIMINAL HISTORY RECORD IS MAINTAINED AND AVAILABLE FROM THE
FOLLOWING:
ARIZONA     - STATE ID/AZ14072128 - COURT DISPOSITION PENDING
                  CONVICTION STATUS UNKNOWN
TEXAS     - STATE ID/TX08283706 - COURT DISPOSITION PENDING
                  CONVICTION STATUS UNKNOWN

THE RECORD(S) CAN BE OBTAINED THROUGH THE INTERSTATE IDENTIFICATION
INDEX BY USING THE APPROPRIATE NCIC TRANSACTION


END
EL011D0HXLZ03330000
WVNICS000
THIS INTERSTATE IDENTIFICATION INDEX RESPONSE IS THE RESULT OF YOUR
RECORD REQUEST FOR FBI/461821LB8. INDIVIDUAL'S RECORD WILL BE
COMPLETE WHEN ALL RESPONSES ARE RECEIVED FROM THE FOLLOWING SOURCES:
ARIZONA      - STATE ID/AZ14072128 - COURT DISPOSITION PENDING
                   CONVICTION STATUS UNKNOWN
TEXAS      - STATE ID/TX08283706 - COURT DISPOSITION PENDING
                   CONVICTION STATUS UNKNOWN
END

ML0105182009
WVNICS000
CR.TXIII0000
12:51 05/18/2009 83104
12:51 05/18/2009 83800 WVNICS000
TXT




  Page     5 of 8             ************ For Official Use Only*************




                                                                                                      USA00023970
                   Case 5:18-cv-00555-XR Document 256-20 Filed 08/21/20 Page 7 of 12
                         DEPARTMENT OF THE JUSTICE
           BUREAU OF ALCOHOL, TOBACCO, FIREARMS AND EXPLOSIVES
                   Denial Enforcement and NICS Intelligence Branch
                             Phone: (304) 616-4200    Fax: (866) 561-2048
                                              Print Date: December 29, 2019



                                  Warning: This referral should NOT be sent to the field.

   Buyer Name: KEITH THOMAS KINNUNEN                                                        NTN: 1D0HXLZ



HDR/2L011D0HXLZ03330000
                                         ;;;;;;+HMl·IBM·l,41
ATN/lD0HXLZ 18MAY2009 1549
THIS RECORD IS BASED ON THE SID NUMBER IN YOUR REQUEST-
SID/TX08283706.FBI/461821LB
TEXAS DEPARTMENT OF PUBLIC SAFETY COMPUTERIZED CRIMINAL HISTORY
THE FOLLOWING RECORD PERTAINS TO DPS NUMBER/TX 08283706
NAME(S)
KINNUNEN,KEITH T
FBI NUMBER        DPS NUMBER
461821LB8       TX 08283706
SOCIAL SECURITY DRIVERS LICENSE ID NUMBER
                          X
SEX         RACE            SKIN TONE
M          W            LGT
HEIGHT         WEIGHT           DATE OF BIRTH
509        160           11-26-1976
HAIR COLOR        EYE COLOR          FINGERPRINT PATTERN
RED         HAZ
AFIS FINGERPRINT RIDGE COUNT              PRIMARY CLASS
WSWWRWSWSL
PLACE OF BIRTH      CITIZEN         III CODE
AZ         US            MULTI-STATE
DATE OF REPORT       ORIGINATION DATE DATE OF LAST UPDATE
05-18-2009     12-03-2008      12-03-2008

 EVENT CYCLE 1
  TRACKING NUMBER 9132860560
  ARREST DATE     12-03-2008
  TYPE       ADULT
  AGENCY        TX2201200 - FORT WORTH PD
  NAME         KINNUNEN,KEITH T

   TRACKING SUFFIX    A00l

   OFFENSE DATA
    AGENCY ID NUMBER 0837201
    AGENCY CASE NUMBER 080140728
    OFFENSE AGENCY    TX2201200 - FORT WORTH PD
    OFFENSE      AGG ASSL T W /DEADLY WEAPON
    CITATION     PC 22.02(a)(2)
    OFFENSE DESC    AGG ASSLT W/DEADLY WEAPON
    LEVEL & DEGREE   FELONY - 2ND DEGREE
    DISPOSITION    HELD




  Page    6 of 8             ************ For Official Use Only*************




                                                                                                    USA00023971
                    Case 5:18-cv-00555-XR Document 256-20 Filed 08/21/20 Page 8 of 12
                            DEPARTMENT OF THE JUSTICE
            BUREAU OF ALCOHOL, TOBACCO, FIREARMS AND EXPLOSIVES
                    Denial Enforcement and NICS Intelligence Branch
                              Phone: (304) 616-4200    Fax: (866) 561-2048
                                               Print Date: December 29, 2019



                                   Warning: This referral should NOT be sent to the field.

   Buyer Name: KEITH THOMAS KINNUNEN                                                         NTN: 1D0HXLZ



     DISPOSITION DATE 12-03-2008
                                          ;;;;;;+HMl·IBM·l,41
     REFERRED      TX2201200 - FORT WORTH PD

    NO PROSECUTION DATA AVAILABLE

    NO COURT DATA AVAILABLE

 NO CUSTODY DATA AVAILABLE
UNAUTHORIZED USE OR DISCLOSURE OF THE INFORMATION CONTAINED IN THIS RECORD
MAY RESULT IN SEVERE CRIMINAL PENALTIES
SEE TEXAS GOVERNMENT CODE SECTION 411.085
END OF RECORD
CRIME RECORDS SERVICE DPS AUSTIN TX 05/18/2009
ML0105182009
WVNICS000
CR.AZIII0000
12:51 05/18/2009 76700
12:51 05/18/2009 83801 WVNICS000
TXT
HDR/2L011D0HXLZ03330000
ATN/lD0HXLZ 18MAY2009 1549.FBI/461821LB8.PUR/F
THIS RECORD IS BASED ONLY ON THE SID NUMBER IN YOUR REQUEST-SID/AZ14072128
DATE 05-18-2009      ARIZONA DEPARTMENT OF PUBLIC SAFETY PAGE 0001
TIME 12.51        AUTOMATED CRIMINAL HISTORY
SID/ AZ14072128
NAM/ KINNUNEN, KEITH THOMAS          FBI/ 461821LB8 SOC/ XXX-XX-XXXX
SEX/M RAC/W DOB/ 11-26-1976 POB/ AZ III STA/M DATE/ 10-11-1999
HGT/510 WGT/160 EYE/BLU HAI/RED SKN/             PURGEON/11-26-2075
HFP/ - - - - - FPC/ - - - -      DATE ENTERED/ 06-26-1999
                             DATE UPDATED/ 12-03-2008
SMT/ TAT CHEST TAT ABDOM
RAP/ NO FELONY CONVICTIONS.
ADDITIONAL IDENTIFIERS
SOC/ XXX-XX-XXXX
******************** CONTINUED ON NEXT PAGE          ********************ML0105182009
WVNICS000
CR.AZIII0000
12:51 05/18/2009 76701
12:51 05/18/2009 83802 WVNICS000
TXT
HDR/2L011D0HXLZ03330000
ATN/lD0HXLZ 18MAY2009 1549.FBI/461821LB8.PUR/F
THIS RECORD IS BASED ONLY ON THE SID NUMBER IN YOUR REQUEST-SID/AZ14072128




  Page     7 of 8            ************ For Official Use Only*************




                                                                                                     USA00023972
                   Case 5:18-cv-00555-XR Document 256-20 Filed 08/21/20 Page 9 of 12
                         DEPARTMENT OF THE JUSTICE
           BUREAU OF ALCOHOL, TOBACCO, FIREARMS AND EXPLOSIVES
                   Denial Enforcement and NICS Intelligence Branch
                           Phone: (304) 616-4200    Fax: (866) 561-2048
                                            Print Date: December 29, 2019



                                Warning: This referral should NOT be sent to the field.

   Buyer Name: KEITH THOMAS KINNUNEN                                                      NTN: 1D0HXLZ



DATE 05-18-2009
                                       ;;;;;;+HMl·IBM·l,41
                     ARIZONA DEPARTMENT OF PUBLIC SAFETY PAGE 0002
TIME 12.51        AUTOMATED CRIMINAL HISTORY
SID/ AZ14072128
**
ARREST/ 06-18-1999 AGENCY/ AZ0100700 ORO VALLEY PD
 NAME/ KINNUNEN, KEITH THOMAS       CASE/ OROV99060570   PCN/ 5001000080
001 5202         CARRYING CONCEALED WEAPON          MIS
 DISPO/ 07-21-1999 AGENCY/ AZ010041J ORO VALLEY CITY MAGIS CRT
   5202        CARRYING CONCEALED WEAPON           MIS
   DISPO/ COURT DISMISSAL        CASE/ CR99281
**
ARREST/ 07-03-2004 AGENCY/ AZ0100300 TUCSON PD
 NAME/ KINNUNEN, KEITH THOMAS       CASE/ TUS0407020942  PCN/ 2703192804
001 13-1201       ENDANGERMENT                FEL
   OFFENSE DATE/ 07-02-2004
******************** CONTINUED ON NEXT PAGE ********************ML0105182009
WVNICS000
CR.AZIII0000
12:51 05/18/2009 76704
12:51 05/18/2009 83803 WVNICS000
TXT
HDR/2L011D0HXLZ03330000
ATN/lD0HXLZ 18MAY2009 1549.FBI/461821LB8.PUR/F
THIS RECORD IS BASED ONLY ON THE SID NUMBER IN YOUR REQUEST-SID/AZ14072128
DATE 05-18-2009      ARIZONA DEPARTMENT OF PUBLIC SAFETY PAGE 0003
TIME 12.51        AUTOMATED CRIMINAL HISTORY
SID/ AZ14072128
 DISPO/ 07-12-2004 AGENCY/ AZ010013A PIMA CO ATTY,TUCSON
   13-1201      ENDANGERMENT                FEL
   DISPO/ NO COMPLAINT FILED       CASE/ CASE # UNK
002 13-1201       ENDANGERMENT                FEL
   OFFENSE DATE/ 07-02-2004
 DISPO/ 07-12-2004 AGENCY/ AZ010013A PIMA CO ATTY,TUCSON
   13-1201      ENDANGERMENT                FEL
   DISPO/ NO COMPLAINT FILED       CASE/ CASE # UNK
 DATA TO BE USED ONLY FOR CRIMINAL JUSTICE OR OTHER LAWFUL PURPOSES.
END OF RECORD




  Page    8 of 8          ************ For Official Use Only*************




                                                                                                  USA00023973
 U.S. Department of Justice
                                                              (]C?_ -, c0 ·
                       Case 5:18-cv-00555-XR Document 256-20 Filed~08/21/20
                                                                     1                                    ,~ioai
                                                                            Page 10 of 12 OMBNo:- 1140-0020
 Bl.'niau of Alcohol, Tobacco, Fireanns and Explosives                    n        'irearms Trahsactlon :8.ecord Part I -
                                                                                   Over-the-Counter
-~,ARNING: You may not receive a firearm if prohibited by Federal or State law. The information you provide will                 Transferor's Transaction
  . used to determine whether you are prohibited under law from receiving a firearm. Certain violations of the Gun               Serial Number (If any)
Control Act, 18 U.S.C. §§ 921 et. seq., are punishable by up to 10 years imprisonment and/or up to a $250,000 fine.

Prepare in original only. All entries must be handwritten in ink. Read the Notices, Instructions, and Definitions on
this form. "PLEASE PRINT."
                                       Section A - Must Be Completed Personally By Transferee (Buyer)




8.                                                    revenl mlside11tification)   9. Unique Personal Identific
                                                                                      Instructi~ns]or Question 9.)

i 0. Race (Ethnicity) (Check one or more boxes. See Ins tntctions for Question JO.)
     D American Indian or Alaska Native               D Black or African Americian
     D Hispanic or Latino                             O Asian
a.   Are you the actual transferee/buyer of the fireann(s) isted on
                                                                  · form? Warning: Yo are not the actua
   acquiring the firearm(s) on behalf of another pers . If you a not the actual buyer, the dealer cannot transfer the firearm(s)
   to you. (See Instructions for Question 11.a.) Exception :     u are · Icing up a repairedfirearm(s) for another person, y ou are no
   re uired to answer 11.a. and ma roceed to uestion 11.b.
b. Are you under indictment or information in any court for a felony, or an other crime, for which the judge could imprison you for·
   more than one ear? (See Instructions or Question 11. b.)
c. Have you ever been convicted in any court of a felony, or a
   th an one ear, even if ou received a shorter sentence inclu
d.   Are you a fugitive from justice?
- - - - - - - - - --                                            ~ _ , , , L . - --      ~    - - - - -- - - - , - ---+~--¥='7-1~~
e.   Are you an unlawful user of, or addicted to, mariju
f.



g.

h.

i.

J.

k. Are you an alien illegally in the United St

I.   Are you a nonimmigrant alien? (See Instructions for. Question             Ifyou answered "no" to this question, do NOT respond to
     question 12 and proceed to question 13.
12. If you are a nonimmigrant alien, do you fall within any    the exceptions set forth in the instructions? (If "yes," the licensee must
    complete question 20d.) (See Instructions for Ques( n 12.) If question 11.l. is answered with a "no,. response, then do NOT
    res ond to uestion 12 and roceed to uestion 13 .
  . What is your State of residence 14. What is your country of citizenship? (List/check more than 15. If you are not a citizen of the United States,
    (if any)? (See Instructions for      one. if applicable. Ifyou a        _en of the United States,         what, is your U.S.-issued alien number or
    Question                             proceed to question 16.)          United States of America           admission number?
                                           0   Other (Specify)
                                                      Transferee (Buyer) Continue to Next Page                              ATF Form 4473 (5300.9) Part I
Page I of 6                                         STAPLE IF PAGES BECOME SEPARATED                                        Revised August 2008




                                                                                                                                             USA0002397 4
                      Case 5:18-cv-00555-XR Document 256-20 Filed 08/21/20 Page 11 of 12
                                                                                                                  the Notices, Instructions, and Definitions
I certify t-hat my answers to Section A are true, correct, and complete. J,have read and understand
                                                      "yes"  to question  11.a.  ifl am   not the  actual   buyer   is a crime punishable as a felony under
on ATF Form 4473. I understand that answering
                                                                                                                "yes"   to any of the questions 11.b. through
Federnl law, and may also violate State and/or local law. I understand that a person who answers
                                                                                  that a person   who    answers   "yes"     to question ll.1. is prohibited from
11.k. is prohibited from purchasing or receiving a firearm. I understand
                                                         also  answers  "yes':  to question   12.  I  also understand      that  making any false oral or       4
purchasing or receiving a firearm, unless the person
                                   any  false or misrepresen  ted identificatio n  with  respect  to  this transaction   ,  is a crime  punishable as a felony ~
written statement, or exhibiting
                                                                                                                        purchase of firearms for the purpose
under Federal law, and may also violate State and/or local law. I further understand that the repetitive
                                                                           is a  violation of  law   (See Instructions for   Question 16).
of t·esale for livelihood and profit without a Federal firearms license




18. Type of firearm(s) to                                                            19. If sale at a gun show or other qualifying event.

    D Handgun            Long Gw1      D See
                                         Other Firea1m (Frame, Receiver, etc. Name of Event
                                             Instructions for Question 18.)                 - --              - - - - - - - - -- -- - -- - --
                         (rifles or
                         shotguns)                                                   City, State
                                                                                                                   ) (See Instructions for Question 20.a.)
 20a. Identification (e.g., Virginia Driver's license (VA DL) or other valid govemment-issued photo identification.
                                                           Number on Identificatio  n                               Expiration Date of Identification (if any)
 Issuing Authority and Type of Identification
                                                                                                                    Month            Day             Year

                                                                loo3 5fo                                           //
                                                                                                            residence address)
 2 b. Alternate Documenta tion (if driver 's license or other identification document does not show current

                                                                                                            agreements). (See Instruction s for Question 20. c.)
 20c. All Aliens: Type and dates of documents that establish 90-day residency (e.g., utility bills or lease
 Type(s) of Document                                                           Date(s) ofresidence indicated on documents


                                                                                                      nt alien prohibition. (See Instructions for
 20d. Nonimmigrant Aliens Must Provide: Type of documentation showing an exception to the nonimrnigra
 Question 20.d.)

                                                                                                                     for Questions 21, 22 and 23.)
         Questions 21, 22, or 23 Must Be Completed Prior To The Transfer Of The Firearm(s) (See Instructions
                                                                                                         transaction number (ifprovided) was:
 21 a. Date the transferee's identifying information in Section A was transmit-. 21 b. The NICS or State
       ted to NICS or the appropriate State agency: (Month/Day/Year)
                        Day            Year

                                                                                                                    -x L:z
        Month

                           18             0
 21c. The response initially provided by NICS or the appropriate State                21 . If initial NICS or Sate response was "Delayed," the following
                            /                                                              response was received from NICS or the appropriate State agency :
      agency was:
        •D   Proceed
             Denied
                           ~ Delayed
                                [TfJ..efirearm(s) ~ay be transferred on
                                                                                           D    Proceed
                                                                                           [M"Denied
                                                                                                           _ _ __ _ __ (date)
                                                                                                                 s~ {9t-D~             (date)
        D    Cancelled          ~-      TI-    D'd (MDI date provided by NJCS)             D Cancelled _ _ __ __ _ _ (date)
                                if State law permits (optional)]
                                                                                           D No resolution was provided within 3 business days.
                                                                                                       from NICS or the appropriate State agency oo :
 2le. (Complete if applicable.) After the firearm was transferred, the following response was received
                             (date).                 D
                                                     Proceed                  D
                                                                             Denied                   D
                                                                                                  Cancelled

  2lf. The name and Brady identi~a ~mber of the NICS examiner (Optiona_l )--- ~- - ~ -- --
                                      ~ ~-J\                                                       lif3:}
                                                (n°mhe)                                              (number)
                                                                                                                   Question 22.)
 22.
        •    No NICS check was required because the transfer involved only NF A firea1m( s). (See Instructions for

            No NICS check was required because the buyer has a valid permit from the State where the transfer is
                                                                                                                 to take place, which qualifies as an
  23.
        •   exemption to NICS (See Instructions for Question 23.)
  Issuing State and Permit Type               Date oflssuance (if any)       Expiration Date (if any)             Permit Number (if any)


                                              Section C - Must Be Completed Personally By Transferee (Buyer)
                                                                                                              signed Section A, the transferee must complete
   If the transfer of the firearm(s) takes place on a different day from the date that the transferee (buyer)
   Section C immediately prior to the transfer of the firearm(s). (See Instructions for Question 24 and     25.
  I certify that my answers to the questions in Section A of this form are still true, correct and complete.
                                                                                                                             25. Recertification Date
  24. Transferee's/Buyer's Signature

                                                            Transferor (Seller) Continue to Next Page                               ATF Form 4473 (5300.9) Part I
                                                                                                                                    Revised August 2008
  Page 2 of6                                              STAPLE IF PAGES BECOME SEPARATED



                                                                                                                                                    USA00023975
                                Case 5:18-cv-00555-XR Document 256-20 Filed 08/21/20 Page 12 of 12
                                                       Section D - Must Be Completed By Transferor (Seller)
        -                 26.                              27.                                 28 .                                       29.                    30.
    Manufacturer and/or i'mporter (If the                Model                            Serial Number                       Type(pistol, revolver, rifle,   Caliber or
  manufacturer and importer are dijferent,                                                                                    shotgun, receiver, frame,        Gauge
      the FFL should include both.)                                                                                           etc.) (See instn1ctions for
                                                                                                                              question 29)
    J2.r>,,fYVI .·,,) -a-.,i--oh
                      -
                                                     ?70                    ,4g/           q9         ? Q} M
                                                                                                      -                         Slioto.
                                                                                                                                     .__,,.;111               JJ-


            ..                     ·•                             ,             ...   -

 30a. Total Number of Firearms (Please handwrite by printing e.g., one, two, three, etc. Do not use numerals.)                30b. Is any part of this transacti on a

            one-
 30c. For Use by FFL (See Instructions for Question 30c.)
                                                                                                                             Pawn Redemption?
                                                                                                                                                              Oves         No




                          Complete ATF Form 3310.4 For Multiple Purchases of Handguns Within 5 Consecutive Business Days
 31. Trade/corporate name and address of transferor (seller) (Hand stamp may be 32. Federal Firearms License Number (Must contain at least first
      used.)                                                                        three and last five digits of FFL Number X-XX-XXXXX)
                                                                                    (Hand stamp may be used.)
                    WINCHESTER GALLERY, INC.                                                               FFL LIC. #5-75-439-01-9F-41424
                              6054 E. LANCASTER AVE.
                                                                                                           PH. (817) 496-9391
                             FT WORTH, TEXAS 76112
                                                                                                           FAX (817) 496-3133
                The Person Transferring The Firearm(s) Must Complete Questions 33-36.Wli'Wl                                 Ul'ltransactions,
                                       The Person Who Completed Section B Must Complete Questions 33-35.
I certify that my answers in Sections B and Dare true, correct, and complete. I have read and understand the Notices, Instructions, and Definitions
on ATF Form 4473. On the basis of: (I) the statements in Section A (and Section C if the transfer does not occur on the day Section A was com-
oleted); (2) my verification of the identification noted in question 20a (and my reverification at the time of transfer if the transfer does not occur 011 the
  ~ Section A was completed); and (3) the information in the current State Laws and Published Ordinances, it is my belief that it is not unlawful for
me to sell, deliver, transport, or otherwise dispose of the tirearm(s) listed on this form to the person identified in Section A.
33. Transferor's/ Seller's Name (Please print) 34. Transferor's/Seller's Signature               35. Transferor' s/Seller's Title        36. Date Transferred


                                                                                      buyer w ish to make a record of your discovery, then photocopy the inaccurate
                                                                                      fonn and make any necessary additions or revisions to the photocopy. You only
Purpose of the Form: The infonnation and certification on this fonn are               should make changes to Sections B and D. The buyer should only make changes
designed so that a person licensed under 18 U.S.C. § 923 may determine ifhe           to Sections A and C. Whoever made the changes should initial and date the
or she may lawfully sell or deliver a firearm to the person identified in             changes. The corrected photocopy should be attached to the original Form 4473
Section A, and to alert the buyer of certain restrictions on the receipt and          and retained as part of your permanent records.
possession of fireanns. This form should only be used for sales or transfers
where the seller is licensed under 18 U.S.C. § 923. The seller ofa firearm            Over-the-Counter Transaction: The sale or oth er disposition of a firearm by a
must detennine the lawfulness of the transaction and maintain proper records          seller to a buyer, at the seller's licensed premises. This includes the sale or other
of the transaction. Consequently, the seller must be familiar with the                disposition of a rifle or shotgun to a nonresident buyer on s uch premises.
provisions of 18 U .S.C. §§ 921-931 and the regulations in 27 CFR Part 478 .
ln determining the lawfulness of the sale or delivery of a long gun (rifle or         State Laws and Published Ordinances: The publication (ATF P 5300.5) of
shotgun) to a resident of another State, the seller is presumed to know the           State firearms laws and local ordinances ATF distributes to licensees.
applicable State laws and published ordinances in both the seller's State and
the buyer's State.                                                                    Exportation of Fire)lrms: The State or Commerce Departments may require you
                                                                                      to obtain a license prior to export.
  After the seller has completed the firearms transaction, he or she must make
  the completed, original ATF Form 4473 (which includes the Notices, General                                               Section A
 Instructions, and Definitions), and any supporting documents, part of his or
 her pe1manent records. Such Forms 44 73 must be retained for at least 20             Questiou 1. Transferee's Full Name: The buyer must personall y complete
 years. Filing may be chronological (by date) , alphabetical (by name) , or           Section A of this form and certify (sign) that the answers are true, correct, and
 numer_ical (by transaction serial number) , as long as all of the seller's           complete. However, if the buyer is unable to read and/or write, the answers
 comp leted Forms 4473 are filed in the same manner. FORMS 4473 FOR                   (other than the sig nature) may be completed by another person, excludi ng the
 DENIED/CANCELLED TRANSFERS MUST BE RETAINED : If the transfer                        seller. Two persons (other than the selle,) must then sign as witnesses to the
 of a firearm is denied/cancelled by NICS, or if for any other reason the             buyer's answers and signature.
 ··ansfer is not complete after a NICS check is initiated, the licensee must
    .ain the ATF Form 4473 in his ·or her records for at least 5 yeru;s. Forms        When the buyer of a fireann is a corporation, company, assoc iation. pa rtne rship,
·4473 with respect to which a sale, delivery, or transfer did not take place shall    or other such business entity, an officer authorized to act on behalf of the business
 be separately reta ined in alphabetical (by name) o r chrono logical (by date of     must complete Section A of the form with his or her personal information. sign
 tra11.~feree 's certification) order.                                                Section A, and attach a written statement, executed under penalties of perjury,
                                                                                      stating: (A) the fireann is being acquired for the use of and will be the property
If you or the buyer discover that an ATF Form 4473 is incu111plclc or                 of that business entity and (B) the name and address of that business entity.
imprope rly completed after the firearm h<1~ been transferred, and you or the                                                          ATF Form 4473 (5300.9) Part I
Page 3 of6                                                                                                                             Rev iscd A ugusl 2008




                                                                                                                                                               USA00023976
